Citation Nr: 1503339	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-22 815 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to February 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to service.

2. The Veteran's tinnitus is not related to service.

3. The Veteran's back condition is not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1132, (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303 (2014).

3. The criteria for service connection for a back condition  have not been met. 38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a June 2010 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment and VA treatment records.  The Veteran was afforded a VA examination in July 2012 for his bilateral hearing loss and tinnitus.  The Board finds that this examination is adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was not afforded a VA examination for his back condition. VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as will be discussed below, there is no evidence of an in-service injury, and there is also no indication that the Veteran's current condition is associated with service.  As such, the Board finds that a VA examination or medical opinion addressing the Veteran's back condition is not required.

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A. Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his February 1979 induction examination, a clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the February 1979 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss.  The Veteran's service treatment records do not contain a separation examination. 

VA treatment records from October 2010 to December 2011 show a diagnosis of bilateral hearing loss and treatment with hearing aids. 

The Veteran was afforded a VA examination in July 2012.  The Veteran reported that he was a truck driver in service and was exposed to loud noises while driving trucks to the firing battery where cannons and firearms were being used.  The Veteran stated that he wore hearing protection during this time.  After separation, the Veteran stated that he worked on construction sites, sold real estate, poured concrete, administered plumbing and electrical services, and worked for a land development company.  The Veteran reported that his recreational noise exposure includes power tools.  After performing an audiological examination, the VA examiner diagnosed bilateral sensorineural hearing loss and concluded that the Veteran's bilateral hearing loss is less likely as not caused by or the result of acoustic trauma.  The examiner noted that the Veteran's hearing was within normal limits at his entrance examination.  After comparing the Veteran's entrance thresholds to his current thresholds and applying age correction values, the examiner found that "there [were] no measurable thresholds shifts in either ear as defined by OSHA."  Thus, the examiner concluded that Veteran's current audiometric configuration is not consistent with acoustic trauma.  Additionally, the examiner noted that contributions from the Veteran's occupational and recreational noise exposures could not be ruled out in evaluating his current degree of hearing loss. 

The July 2012 VA examination report shows bilateral hearing loss in accordance with 38 C.F.R. §3.385.  The Veteran contends that his bilateral hearing loss was caused by exposure to acoustic trauma as a truck driver.  Specifically, he claims that he was exposed to loud noises through the truck's engine and exhaust.  His military records show service as a vehicle driver, therefore in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

However, despite the Veteran's current disability and noise exposure in service, the Board finds that there is no competent evidence linking the Veteran's hearing loss to acoustic trauma sustained in service.

The Veteran's service treatment records do not show any complaints of hearing loss in service.  A February 1979 audiogram and clinical evaluation of the Veteran's ears were normal and the Veteran specifically denied having hearing loss.

Furthermore, post-service evidence does not attribute the Veteran's hearing loss to acoustic trauma during service. The VA examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or the result of acoustic trauma.  After comparing the Veteran's entrance thresholds to his current thresholds and applying age correction values, the examiner found that "there [were] no measurable thresholds shifts in either ear as defined by OSHA," and therefore, the Veteran's current audiometric configuration is not consistent with acoustic trauma.  Additionally, the examiner noted that contributions from the Veteran's occupational and recreational noise exposures could not be ruled out in evaluating his current degree of hearing loss.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner's opinion is supported by rationale.  

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is statements from the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.

B. Tinnitus  

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced while driving trucks in service.  The Veteran's military records show service as a vehicle driver.  Therefore, the Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises, and in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus and his Report of Medical History completed at entrance included a negative response to having "ear trouble."  

In his March 2011 notice of disagreement (NOD), the Veteran stated that he began experiencing ringing in his ears in service. 

The Veteran was afforded a VA examination in July 2012.  He reported bilateral and constant tinnitus.  The Veteran could not recall when it began, but stated that it began a "long time ago."  The examiner concluded that the Veteran's tinnitus is less likely than not related to service.  The examiner's rationale was based on the Veteran's inability to correlate the onset of his tinnitus to a particular event during his duty.  The examiner also noted that the Veteran was not in a combat environment in service and that his service medical records show no evidence of tinnitus.  Furthermore, the examiner noted that the Veteran's occupational noise exposure could have contributed to his tinnitus. 

The Board finds that service connection is not warranted for tinnitus.  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination. The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.

Here, the onset of the Veteran's tinnitus is unclear.  Although the Veteran stated in his March 2011 NOD that his tinnitus began in service, he was unable to provide an onset date for his tinnitus at the July 2012 VA examination.  At the examination, the Veteran could not recall when his tinnitus began, but stated that it began a "long time ago."  Furthermore, the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Therefore, there is no credible evidence to show that the Veteran's tinnitus began in service, has continued since then, or is related to service.  Given the foregoing, the Board finds that the VA examiner's negative opinion is the only probative evidence of record concerning the etiology of the Veteran's tinnitus.  As such, the preponderance of evidence is against the Veteran's claim. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Back Condition

The Veteran seeks service connection for a back condition.  He contends that he has had back pain since service.

The Veteran's service treatment records do not reveal complaints or a diagnosis of a back condition and his Report of Medical History completed at entrance included a negative response to having "recurrent back pain."

Post-service VA treatment records reveal complaints of back pain and a diagnosis of lumbosacral spondylosis without myelopathy. 

In his March 2011 NOD, the Veteran stated that he saw a medic for his back pain while serving in the army.  He reported that the medic prescribed pain medication and told him to take hot showers and rest.  However, in an August 2012 substantive appeal, the Veteran reported that he did not go to sick calls in service because of fear that he would be belittled by fellow service members. 

Based on the evidence of record, the Board finds that service connection is not warranted for a back condition.  As stated above, the Veteran's service treatment records do not reveal complaints or a diagnosis of a back condition.  The Veteran has not asserted that he has sustained an in-service injury, event, or illness that resulted in his back condition.  Furthermore, the Veteran's post-service medical records do not attribute the Veteran's back condition to service.  

The Board has considered the Veteran's assertions that he had back pain in service.  However, the Board finds that these assertions are not credible.  In his March NOD, the Veteran stated that he sought treatment for back pain in service.  However, in his subsequent substantive appeal, the Veteran claimed that he did not go to any sick calls in service.  

Because the Veteran has been inconsistent regarding his in-service back pain and treatment, the Board finds that his lay statements are not credible.  Moreover, the Veteran is not competent to determine the etiology of his back condition.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for a back condition is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a back condition is denied. 



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


